DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-7 and 10-15 are pending.
Election/Restrictions
3.	Applicant’s election without traverse of Group I, claims 1-3 and species SEQ ID NO:  2 in the reply filed on 12/30/2020 is acknowledged.
4.	Claims 4-7 and 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2020.
	Claims 1-3 are pending and examined on the merits.  Claim 2 will be examined to the extent that it reads on the elected species SEQ ID NO:  2.
Priority
5.	Acknowledgement is made of applicant’s claims for domestic priority to U.S. Provisional Application Nos. 62/535,516, filed 07/21/2017 and 62,556,061, filed on 09/08/2017.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	The disclosure of the prior-filed application 62/535,516, filed on 07/21/2017, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Particularly, claims 1-3 are not adequately supported in the prior-filed ‘516 application for the genus of Cas9 mutations selected from the group consisting of L214G, L616G, and L241G/L616G with reference to SEQ ID NO:  1 or comprising a mutation having an amino acid sequence selected from SEQ ID NO:  2, SEQ ID NO:  3, or SEQ ID NO:  4.  Support for these limitations can be found in U.S. Provisional Application No. 62/556,061, filed on 09/08/2017.  Accordingly, the application is afforded the effective filing date of 09/08/2017.
Information Disclosure Statement
6.	The IDSs filed on 01/21/2020 and 03/27/2020 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
7.	The drawings filed 01/21/2020 are objected to because Figure 14 is unreadable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be 
Claim Rejections - 35 USC § 112(a)
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.	Written Description
9.	Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
	MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
	For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claims 1 and 3 are drawn in relevant part to a method of identifying and treating a subject at risk of having a Cas9 antigen specific CD8+ T cell immune response be administering a a Cas9 protein that has been engineered to remove an antigenic epitope wherein the Cas9 protein comprises a mutation selected from the group consisting of L241G, L616G and L241G/L616G.  The breadth of the claim in view of the transitional phrase comprising includes 
	Claim 2 is drawn in relevant part to the method of claim 1, wherein the Cas9 protein comprising a mutation has an amino acid sequence selected from SEQ ID NO:  2.  In view of the grammatically indefinite article “an”, the claim is interpreted as encompassing fragments of SEQ ID NO:  2 such that said fragments share at least two contiguous amino acid residues with SEQ ID NO:  2.  
	In this case, the specification discloses an actual reduction to practice of the following representative species of the genus "Cas9 proteins comprising a mutation" as encompassed by the claims (i.e. Streptococcus pyogenes Cas9 proteins comprising the amino acid sequence of SEQ ID NOs:  2, 3, or SEQ ID NO: 4).  There are no other drawings or structural formulas disclosed of Cas9 mutations encompassed by the claims.  There is no prior-art or disclosed teaching regarding which of the amino acids can vary by either conservative or non-conservative substitutions and still result in method capable of being used in the methods as claimed. Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. Furthermore, the complexity of determining whether a given variant in a protein induces an immune response is high as evidenced by Tangri et al. (Journal of Immunology, 2005; examiner cited).  Tangri et al. teach that it requires trial and error experimentation to determine whether a given amino acid sequence has the property of reduced immunogenicity.  Chew et al. (Nature Methods and Supplemental Materials, 2016; examiner cited) further discloses complexity of epitope mapping 
B.	Scope of Enablement
10.	Claims 1-3 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of identifying and treating a subject at risk of having a Cas9 antigen specific CD8+ T cell immune response by introducing a Cas9 protein comprising the amino acid sequence of SEQ ID NO:  2, 3, or 4, does not reasonably provide enablement for all method comprising administering all Cas9 mutant proteins as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 
	(A) The breadth of the claims: Claims 1 and 3 are drawn in relevant part to a method of identifying and treating a subject at risk of having a Cas9 antigen specific CD8+ T cell immune response be administering a a Cas9 protein that has been engineered to remove an antigenic epitope wherein the Cas9 protein comprises a mutation selected from the group consisting of L241G, L616G and L241G/L616G.  The breadth of the claim in view of the transitional phrase comprising includes additional mutations other than those recited in the claim and encompasses Cas9 proteins from any species.  Accordingly, the structure of the Cas9 mutant protein is unlimited.
	Claim 2 is drawn in relevant part to the method of claim 1, wherein the Cas9 protein comprising a mutation has an amino acid sequence selected from SEQ ID NO:  2.  In view of the grammatically indefinite article “an”, the claim is interpreted as encompassing fragments of SEQ ID NO:  2 such that said fragments share at least two contiguous amino acid residues with SEQ ID NO:  2.  Accordingly, the structure of the Cas9 mutant protein is unlimited.
	 (C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of the claimed Cas9 is unlimited.  It is well-known in the prior art that the amino acid sequence of a polypeptide determines the i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
Nature Methods and Supplemental Materials, 2016; examiner cited) further discloses complexity of epitope mapping of a particular Cas9 protein but does not point to a particular motif for the genus of Cas proteins such that a skilled artisan would be able to envision whether a given amino acid residue or residues would be encompassed or excluded in the genus of having one or more residues corresponding to one or more MHC Class I and/or Class II binding sites of a Cas protein.
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working examples of Cas9 mutant proteins, i.e. Cas9 proteins comprising the amino acid sequence of SEQ ID NO:  2, 3, or 4.  Other than these working examples, the specification fails to disclose any other working examples of Cas9 mutants capable of use in a method as encompassed by the claims. Moreover, the specification fails to provide guidance regarding modification(s) to SEQ ID NO: 2, 3, and 4 that maintain the desired activity. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 102/103
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Payne et al. (WO 2017/081288 A1; cited on IDS filed 01/21/2020).  
13.	Claims 1-3 are drawn to a method of identifying and treating a subject at risk of having a Cas9 antigen-specific CD8+ T cell immune response, the method comprising:  (a) detecting one or more immunodominant Cas9 epitopes in a biological sample obtained from the subject, wherein the detection of the one or more immunodominant Cas9 epitopes identifies the subject as having pre-existing immunity to Cas9; (b) treating the subject identified in (a) with at Streptococcus pygogenes Cas9 protein (SEQ ID NO: 1), whereby expression of the at least one gene product is altered and a disease associated with the gene product is treated.
14.	With respect to claim 1, Payne et al. teach methods for reducing immunogenecitiy of Cas proteins and methods for cell and gene therapy using genetic modifications and alterations of gene expression made in vivo or ex vivo using Cas proteins with reduced immunogenecity [see Abstract].  Payne et al. teach the method comprises introducing one or more amino acid substitutions into one or more residues corresponding to one or more major MHC class I and/or class II binding sites [see paragraphs 0013-0017] by epitope mapping comprising incubating an antigen presenting cell in the presence of the Cas protein and identifying one or more peptides derived from the Cas protein bound to a MHC class I and/or class II protein [see paragraph 0014] and treating a subject with a Cas9 based gene therapy by introducing into a cell from the identified subject an engineered Cas9 system comprising a multifunctional Cas9 protein and at least one guide RNA that targets and hybridizes to a target sequence of a DNA molecule in a cell, wherein the DNA molecule encodes and the cell expresses at least one gene product, and wherein the Cas9 protein comprises a mutation selected from residues 241 of Streptococcus pyogenes Cas9 that is 100% identical to SEQ ID NO: 1 wherein a disease is treated [see Abstract; paragraphs 0013-0017; 0020; 0037 and 0104; alignment attached as APPENDIX A].  Payne et al. further teach wherein the substitution is a naturally occurring amino acid selected from A, R, N, D, C, Q, E, G, H, I, L, K, M, F, P, S, T, W, Y, and V [see paragraph 0077].
	With respect to claim 2, Payne et al. teach the Cas9 protein comprising a mutation having an amino acid sequence of SEQ ID NO:  2 [see alignment attached as APPENDIX A].  Given the breadth of the claim, Payne et al. reasonably reads on the claim because the claimed Cas9 is only required to share at least 2 contiguous amino acid residues with SEQ ID NO:  2.
	With respect to claim 3, Payne et al. teach methods for reducing immunogenecitiy of Cas proteins and methods for cell and gene therapy using genetic modifications and alterations of gene expression made in vivo or ex vivo using Cas proteins with reduced immunogenecity [see Abstract].
	Although Payne et al. does not explicitly teach that the mutation is L241G, Payne et al. does teach wherein the substitution is a naturally occurring amino acid selected from A, R, N, D, C, Q, E, G, H, I, L, K, M, F, P, S, T, W, Y, and V [see paragraph 0077].  MPEP 2131.02 states that “[a] reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)).”  In the instant case, one of ordinary skill in art could structurally envisage a L241G mutation based on the teachings of Payne et al. given that there are 20 naturally occurring amino acids.  It would have been obvious to one of prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
15.	Status of the claims:
	Claims 1-7 and 10-15 are pending.
	Claims 4-7 and 10-15 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-3 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        


APPENDIX A

Payne et al. Cas9 with SEQ ID NO:  1 generated with BLAST
Score
Expect
Method
Identities
Positives
Gaps
Frame
2791 bits(7236)
0.0()
Compositional matrix adjust.
1368/1368(100%)
1368/1368(100%)
0/1368(0%)


Features:
Query  1     MDKKYSIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLFDSGETAE  60
             MDKKYSIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLFDSGETAE
Sbjct  1     MDKKYSIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLFDSGETAE  60

Query  61    ATRLKRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHRLEESFLVEEDKKHERHPIFG  120
             ATRLKRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHRLEESFLVEEDKKHERHPIFG
Sbjct  61    ATRLKRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHRLEESFLVEEDKKHERHPIFG  120

Query  121   NIVDEVAYHEKYPTIYHLRKKLVDSTDKADLRLIYLALAHMIKFRGHFLIEGDLNPDNSD  180
             NIVDEVAYHEKYPTIYHLRKKLVDSTDKADLRLIYLALAHMIKFRGHFLIEGDLNPDNSD
Sbjct  121   NIVDEVAYHEKYPTIYHLRKKLVDSTDKADLRLIYLALAHMIKFRGHFLIEGDLNPDNSD  180

Query  181   VDKLFIQLVQTYNQLFEENPINASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGLFGN  240
             VDKLFIQLVQTYNQLFEENPINASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGLFGN
Sbjct  181   VDKLFIQLVQTYNQLFEENPINASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGLFGN  240

Query  241   LIALSLGLTPNFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKNLSDAI  300
             LIALSLGLTPNFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKNLSDAI
Sbjct  241   LIALSLGLTPNFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKNLSDAI  300

Query  301   LLSDILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEIFFDQSKNGYA  360
             LLSDILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEIFFDQSKNGYA
Sbjct  301   LLSDILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEIFFDQSKNGYA  360

Query  361   GYIDGGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLRKQRTFDNGSIPHQIHLGELH  420
             GYIDGGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLRKQRTFDNGSIPHQIHLGELH
Sbjct  361   GYIDGGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLRKQRTFDNGSIPHQIHLGELH  420

Query  421   AILRRQEDFYPFLKDNREKIEKILTFRIPYYVGPLARGNSRFAWMTRKSEETITPWNFEE  480
             AILRRQEDFYPFLKDNREKIEKILTFRIPYYVGPLARGNSRFAWMTRKSEETITPWNFEE
Sbjct  421   AILRRQEDFYPFLKDNREKIEKILTFRIPYYVGPLARGNSRFAWMTRKSEETITPWNFEE  480

Query  481   VVDKGASAQSFIERMTNFDKNLPNEKVLPKHSLLYEYFTVYNELTKVKYVTEGMRKPAFL  540
             VVDKGASAQSFIERMTNFDKNLPNEKVLPKHSLLYEYFTVYNELTKVKYVTEGMRKPAFL
Sbjct  481   VVDKGASAQSFIERMTNFDKNLPNEKVLPKHSLLYEYFTVYNELTKVKYVTEGMRKPAFL  540

Query  541   SGEQKKAIVDLLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVEDRFNASLGTYHDLLKI  600
             SGEQKKAIVDLLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVEDRFNASLGTYHDLLKI
Sbjct  541   SGEQKKAIVDLLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVEDRFNASLGTYHDLLKI  600

Query  601   IKDKDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLFDDKVMKQLKRRRYTGWG  660
             IKDKDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLFDDKVMKQLKRRRYTGWG
Sbjct  601   IKDKDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLFDDKVMKQLKRRRYTGWG  660

Query  661   RLSRKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDDSLTFKEDIQKAQVSGQGDSL  720
             RLSRKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDDSLTFKEDIQKAQVSGQGDSL
Sbjct  661   RLSRKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDDSLTFKEDIQKAQVSGQGDSL  720

Query  721   HEHIANLAGSPAIKKGILQTVKVVDELVKVMGRHKPENIVIEMARENQTTQKGQKNSRER  780
             HEHIANLAGSPAIKKGILQTVKVVDELVKVMGRHKPENIVIEMARENQTTQKGQKNSRER
Sbjct  721   HEHIANLAGSPAIKKGILQTVKVVDELVKVMGRHKPENIVIEMARENQTTQKGQKNSRER  780

Query  781   MKRIEEGIKELGSQILKEHPVENTQLQNEKLYLYYLQNGRDMYVDQELDINRLSDYDVDH  840
             MKRIEEGIKELGSQILKEHPVENTQLQNEKLYLYYLQNGRDMYVDQELDINRLSDYDVDH
Sbjct  781   MKRIEEGIKELGSQILKEHPVENTQLQNEKLYLYYLQNGRDMYVDQELDINRLSDYDVDH  840

Query  841   IVPQSFLKDDSIDNKVLTRSDKNRGKSDNVPSEEVVKKMKNYWRQLLNAKLITQRKFDNL  900
             IVPQSFLKDDSIDNKVLTRSDKNRGKSDNVPSEEVVKKMKNYWRQLLNAKLITQRKFDNL
Sbjct  841   IVPQSFLKDDSIDNKVLTRSDKNRGKSDNVPSEEVVKKMKNYWRQLLNAKLITQRKFDNL  900

Query  901   TKAERGGLSELDKAGFIKRQLVETRQITKHVAQILDSRMNTKYDENDKLIREVKVITLKS  960
             TKAERGGLSELDKAGFIKRQLVETRQITKHVAQILDSRMNTKYDENDKLIREVKVITLKS
Sbjct  901   TKAERGGLSELDKAGFIKRQLVETRQITKHVAQILDSRMNTKYDENDKLIREVKVITLKS  960

Query  961   KLVSDFRKDFQFYKVREINNYHHAHDAYLNAVVGTALIKKYPKLESEFVYGDYKVYDVRK  1020
             KLVSDFRKDFQFYKVREINNYHHAHDAYLNAVVGTALIKKYPKLESEFVYGDYKVYDVRK
Sbjct  961   KLVSDFRKDFQFYKVREINNYHHAHDAYLNAVVGTALIKKYPKLESEFVYGDYKVYDVRK  1020

Query  1021  MIAKSEQEIGKATAKYFFYSNIMNFFKTEITLANGEIRKRPLIETNGETGEIVWDKGRDF  1080
             MIAKSEQEIGKATAKYFFYSNIMNFFKTEITLANGEIRKRPLIETNGETGEIVWDKGRDF
Sbjct  1021  MIAKSEQEIGKATAKYFFYSNIMNFFKTEITLANGEIRKRPLIETNGETGEIVWDKGRDF  1080

Query  1081  ATVRKVLSMPQVNIVKKTEVQTGGFSKESILPKRNSDKLIARKKDWDPKKYGGFDSPTVA  1140
             ATVRKVLSMPQVNIVKKTEVQTGGFSKESILPKRNSDKLIARKKDWDPKKYGGFDSPTVA
Sbjct  1081  ATVRKVLSMPQVNIVKKTEVQTGGFSKESILPKRNSDKLIARKKDWDPKKYGGFDSPTVA  1140

Query  1141  YSVLVVAKVEKGKSKKLKSVKELLGITIMERSSFEKNPIDFLEAKGYKEVKKDLIIKLPK  1200
             YSVLVVAKVEKGKSKKLKSVKELLGITIMERSSFEKNPIDFLEAKGYKEVKKDLIIKLPK
Sbjct  1141  YSVLVVAKVEKGKSKKLKSVKELLGITIMERSSFEKNPIDFLEAKGYKEVKKDLIIKLPK  1200

Query  1201  YSLFELENGRKRMLASAGELQKGNELALPSKYVNFLYLASHYEKLKGSPEDNEQKQLFVE  1260
             YSLFELENGRKRMLASAGELQKGNELALPSKYVNFLYLASHYEKLKGSPEDNEQKQLFVE
Sbjct  1201  YSLFELENGRKRMLASAGELQKGNELALPSKYVNFLYLASHYEKLKGSPEDNEQKQLFVE  1260

Query  1261  QHKHYLDEIIEQISEFSKRVILADANLDKVLSAYNKHRDKPIREQAENIIHLFTLTNLGA  1320
             QHKHYLDEIIEQISEFSKRVILADANLDKVLSAYNKHRDKPIREQAENIIHLFTLTNLGA
Sbjct  1261  QHKHYLDEIIEQISEFSKRVILADANLDKVLSAYNKHRDKPIREQAENIIHLFTLTNLGA  1320

Query  1321  PAAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGGD  1368
             PAAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGGD
Sbjct  1321  PAAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGGD  1368